Citation Nr: 0211617	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  91-43 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for status post removal of a mediopatellar plica, 
right knee.

2.  Entitlement to an effective date prior to September 16, 
1991 for the assignment of a 60 percent disability rating for 
low back syndrome, status post laminectomy.

3.  Entitlement to an effective date prior to September 16, 
1991 for the assignment of a total disability rating based on 
individual unemployability. 


REPRESENTATION

Veteran represented by:	Morgan G. Adams, Attorney at 
law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970, December 1975 to December 1977, April 1978 to February 
1980 and March 1981 to August 1984.  

On June 23, 1989, the veteran filed a claim of entitlement to 
increased disability ratings for his service-connected back 
and right knee disabilities.  In a January 1990 rating 
decision, the Department of Veterans Affairs (VA) Regional 
Office (RO) increased the disability rating for the veteran's 
service-connected low back disorder from 20 percent to 
40 percent and denied entitlement to a rating in excess of 
10 percent for the right knee disability.  In an April 1991 
rating decision the RO denied entitlement to a total rating 
based on individual unemployability.  The veteran perfected 
an appeal of the January 1990 and April 1991 rating 
decisions.

The veteran's appeal was previously before the Board of 
Veterans' Appeals (the Board) in November 1991, at which time 
the Board remanded the three issues described in the 
preceding paragraph to the RO for additional development.  On 
completion of that development and return of the case to the 
Board, in a December 1992 decision the Board denied 
entitlement to a rating in excess of 40 percent for the low 
back disability, a rating in excess of 10 percent for the 
right knee disability, and a total rating based on individual 
unemployability.

The veteran appealed the Board's December 1992 decision to 
the United States Court of Appeals for Veterans Claims 
[formerly the United States Court of Veterans Appeals and 
hereinafter referred to as "the Court"].  In a June 1993 
order, the Court dismissed the veteran's appeal for failure 
to pay the filing fee.  However, the veteran's current 
representative was successful in having the Court reinstate 
the appeal following a showing of malpractice on the part of 
the veteran's former representative.  As the result of a  
joint motion for remand, in a July 1997 order the Court 
vacated the Board's December 1992 decision and remanded the 
appeal to the Board for further consideration.

In March 1998, the Board remanded this case to the RO for 
additional development.  On completion of that development, 
in an October 2000 rating decision the RO increased the 
rating for the veteran's service-connected low back 
disability from 40 percent to 60 percent, the maximum 
schedular rating available for the disability, effective 
September 16, 1991.  The RO also granted entitlement to a 
total rating based on individual unemployability, effective 
September 16, 1991.  The veteran then withdrew his appeal of 
the rating assigned for the low back disability and the 
denial of a total rating based on unemployability, and the 
Board finds that those issues are no longer within its 
jurisdiction.  See 38 C.F.R. § 20.204 (2001); see also 
Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 
F.3d 1574 
(Fed. Cir. 1994) [a notice of disagreement ceases to be valid 
if the RO grants the benefit sought on appeal, or if the 
veteran withdraws his appeal].

Subsequent to the October 2000 rating decision, the veteran 
also perfected an appeal of the effective date assigned for 
the 60 percent rating for the low back disorder and the 
effective date assigned for the total rating based on 
unemployability.  The current issues are, therefore, the 
three issues shown on the title page of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected status post removal of a 
mediopatellar plica, right knee, is manifested by 
degenerative changes, a tear in the medial meniscus, 
crepitus, and subjective complaints of pain, locking, and 
giving way, with no objective evidence of significant 
limitation of motion, subluxation, instability or locking.

2.  The veteran claimed entitlement to an increased ratings 
for his low back  disability on June 23, 1989.

3.  The first date on which it is factually ascertainable 
that the criteria for a 60 percent disability rating for low 
back syndrome, status post laminectomy, were met is September 
16, 1991.

4.  The veteran initially claimed entitlement to a total 
disability rating based on individual unemployability on 
January 28, 1991.

5.  The evidence does not show that the veteran was precluded 
from securing or following a substantially gainful occupation 
due to his service-connected disabilities prior to September 
16, 1991.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for status post removal of a mediopatellar plica, 
right knee, are not met.  38 U.S.C.A. §§ 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5259, 5260, and 5261 (2001).

2.  The criteria for an effective date prior to September 16, 
1991 for the assignment of the 60 percent disability rating 
for low back syndrome, status post laminectomy, are not met.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2001).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability were not met prior to September 16, 1991.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.157 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran in substance contends that his right knee 
disability warrants a higher rating than has been assigned.  
He also contends that he is entitled to an effective date in 
June 1989 for the currently assigned 60 percent rating for 
his service-connected low back disability and total rating 
based on unemployability, because he had submitted a claim 
for increased disability ratings at that time.

In the interest of clarity, after discussion of preliminary 
matters the Board will move on to an analysis of the issues 
on appeal.  Although all of the evidence in the claims file 
may not be specifically cited in the Board's decision, the 
Board has reviewed and considered all of the evidence in the 
claims file in reaching its conclusions.

Lost claims folder

The veteran's original Department of Veterans Affairs (VA) 
claims file has not been located.  The development and 
adjudication of his claim and appeal is based on a 
reconstructed file.  See Marciniak v. Brown, 10 Vet. App. 
198, 200 (1997) [the presumption of regularity supports the 
Board's adjudication of an appeal based on a reconstructed 
claims file].

In cases such as these, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board's analysis of the veteran's 
claims was undertaken with this duty in mind.  The Board 
observes that the issues on appeal in general involve 
evidence which is contained in the reconstructed claims 
folder.  

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The VCAA - VA's duty to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This law also redefines the obligations of VA with 
respect to the duty to assist.   Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which do not apply 
in this case, the implementing regulations are also effective 
November 9, 2000.  In this case, the regulations are thus 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

Duty to notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.159]; Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A review of the record indicates that the veteran has been 
informed on numerous occasions of the kinds of evidence 
required to substantiate his claim for an increased 
disability rating for the right knee disability.  The RO 
informed the veteran of the evidence needed to substantiate 
his claim in February 1996 by instructing him to provide 
authorizations for the release of medical information in 
order for the RO to obtain current medical evidence to 
support his claim for increased ratings.  In a September 1997 
notice the Board informed the veteran and his representative 
that the Court had remanded the appeal to the Board, and that 
they should then submit additional evidence or argument in 
support of the appeal.  The veteran's representative was 
granted an extension of the time period in which to submit 
additional evidence, and subsequently submitted additional 
medical records in support of the veteran's claim.  Following 
the Board's March 1998 remand, in an April 1998 notice the RO 
informed the veteran and his representative of the evidence 
needed to substantiate his claim by instructing him to 
identify all medical care providers who had treated him for 
the claimed disabilities since January 1991.  The RO 
instructed the veteran to submit the records of that 
treatment, or to complete authorizations for the release of 
medical information so that the RO could obtain the records 
on his behalf.  

The RO informed the veteran in February 1999 that although 
the RO had requested medical records from 10 specific medical 
care providers, the ultimate responsibility for seeing that 
the records were provided to the RO rested with the veteran.  
In November 2000 the RO informed the veteran and his 
representative of the medical records that had then been 
obtained, and that records had not been provided by four 
specific medical care providers.  

The RO also specifically notified the veteran and his 
representative in April 2001 of the provisions of the VCAA.  
The RO notified the veteran of VA's duty to inform him of the 
evidence needed to substantiate his claims, what VA would do 
to assist him in developing the evidence, and what he was 
required to do in obtaining relevant evidence.

The RO provided the veteran statements of the case in June 
1991 and July 2002, and supplemental statements of the case 
in December 1991 and October 2000.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing entitlement to a higher rating for his right 
knee disorder, and entitlement to an earlier effective date 
for the increased rating.  The RO also informed him of the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  In 
addition, in the July 2002 statement of the case the RO 
informed the veteran of VA's duty to notify him of the 
evidence needed to substantiate his claims and to assist him 
in developing the relevant evidence, as provided in the 
August 2001 revisions to 38 C.F.R. § 3.159.  

In its November 1991 and March 1998 remands, the Board 
informed the veteran of the conflicts in the available 
evidence, the evidence required to resolve those conflicts, 
and the additional evidence needed to substantiate his 
appeal.  Although the Board's December 1992 decision has no 
adjudicative authority because it was vacated by the Court, 
in that decision the Board informed the veteran of the 
regulatory requirements for a higher rating for the right 
knee disability and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The RO notified the veteran each time 
his case was sent to the Board, and informed him that any 
additional evidence that he had should be submitted to the 
Board.  

Based on its review of the extensive record in this case, the 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claims.

Duty to assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [to be 
codified at 38 C.F.R. § 3.159].  

Although the veteran's original service medical records are 
not in file, presumably because they were in the original 
claims file that cannot be located, the RO obtained copies of 
the service medical records that had previously been provided 
to the Social Security Administration.  The RO has obtained 
the VA and private treatment records identified by the 
veteran, and provided him VA examinations in October 1989, 
March 1991 and March 2000.  The reports of the medical 
examinations generally reflect that the examiners reviewed 
the veteran's medical records, recorded his past medical 
history, noted his current complaints, conducted physical 
examinations, and rendered appropriate diagnoses and 
opinions.  

The RO also obtained a copy of the veteran's claims file from 
the Social Security Administration, including the 
determinations made regarding his entitlement to disability 
benefits from that agency and the medical records relied upon 
in reaching those determinations.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claims.  See Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).


1.  Entitlement to a disability rating in excess of 
10 percent for status post removal of a mediopatellar plica, 
right knee.
Relevant law and regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Specific schedular criteria

Degenerative arthritis is to be evaluated based on the 
limitation of motion of the  joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  If 
the joint is affected by limitation of motion but the 
limitation of motion is non-compensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
major joint or group of minor joints affected by limitation 
of motion.  In the absence of limitation of motion, a 
10 percent rating applies for X-ray evidence of involvement 
of two or more major joints.  A 20 percent rating applies for 
X-ray evidence of involvement of two or more major joints, 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 for a dislocated semilunar cartilage 
provides a 20 percent rating if the disorder is manifested by 
frequent episodes of locking, pain, and effusion into the 
joint.  

Under Diagnostic Code 5259, a 10 percent rating applies for 
removal of the semilunar cartilage of the knee, if the 
disorder is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 for limitation of extension of the leg 
provides a non-compensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a.
Standard of Review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that "when 
the positive and negative evidence relating to a veteran's 
claim are in 'approximate balance,' thereby creating a 
'reasonable doubt' as to the merits of his or her claim, the 
veteran must prevail."  Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.
Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1). A 
remand is meant to entail a critical examination of the 
justification for the decision." The Board's analysis has 
been undertaken with that obligation in mind.

The Board observes in passing that the concerns voiced in the 
July 1997 joint motion for remand appear to have been 
satisfied through substantial subsequent development and 
adjudication, as required by the joint motion.  

The veteran's service-connected right knee disability, status 
post removal of mediopatellar plica, was initially rated by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5257 [knee, 
other impairment of].  More recently, the Diagnostic Code was 
changed by the RO to 5257-5258 [cartilage, semilunar, 
dislocated], although as indicated below it appears that the 
RO actually intended to use Diagnostic Code 5259 [cartilage, 
semilunar, removal of, symptomatic].  See 38 C.F.R. §§ 4.20, 
4.27 [a hyphenated diagnostic code is used when a rating 
under one diagnostic code requires use an additional 
diagnostic code to identify the basis for the evaluation 
assigned]. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Rating under Diagnostic Code 5257

The Board notes that when the RO denied entitlement to a 
rating in excess of 10 percent in January 1990, the right 
knee disability was evaluated as analogous to Diagnostic Code 
5257 [other disabilities of the knee, with recurrent 
subluxation or lateral instability].  In order to support a 
20 percent rating under Diagnostic Code 5257, the evidence 
would have to show that the right knee disability is 
manifested by moderate recurrent subluxation or lateral 
instability.  Although the veteran has reported that the 
right knee periodically "gives way," requiring the use of a 
cane, physical examinations in October 1989, March 1991 and 
most recently in March 2000 failed to reveal any evidence of 
instability in the right knee.  In addition, the extensive VA 
and private medical records dating from June 1988 to June 
1999, which document the treatment that he has received for 
his low back and right knee disabilities, do not reflect any 
signs of instability in the right knee.  

In light of the lack of objective medical evidence of 
instability of the right knee, the Board finds that the 
veteran's complaint of instability in the knee is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) [the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence].  The Board 
further finds, on the basis of lack of evidence of 
instability of the right knee, that the criteria for a 
disability rating in excess of 10 percent pursuant to 
Diagnostic Code 5257 are not met.

Rating under Diagnostic Codes 5258/5259

In an October 2000 rating decision, the RO changed the 
diagnostic code under which the veteran's right knee 
disability was evaluated to include Diagnostic Code 5259.  
The RO found that, although the medial meniscus had not been 
removed during the in-service arthroscopic surgery to the 
right knee, removal of a plica from the medial meniscus was 
analogous to removal of the meniscus.  

The coding sheet for the rating decision indicates that the 
disability was evaluated as analogous to Diagnostic Code 5258 
for a dislocated semilunar cartilage, which provides a 
minimum 20 percent rating.  The narrative portion of the 
rating decision, however, makes it clear that it was the RO's 
intent to rate the right knee disability as analogous to 
Diagnostic Code 5259, in that the RO cited the rating 
criteria for Diagnostic Code 5259 and the 10 percent rating 
was confirmed and continued.  Inclusion of Diagnostic Code 
5258 on the coding sheet was, therefore, apparently a 
typographical error.  

The 10 percent rating that has been assigned is the maximum 
rating available under Diagnostic Code 5259.  With respect to 
Diagnostic Code 5258, as noted above a 20 percent rating is 
available in cases involving frequent episodes of "locking", 
pain and effusion into the joint.  

A magnetic resonance image (MRI) of the right knee in April 
2000 revealed a degenerative tear of the body and posterior 
horn of the right medial meniscus, and small joint effusion.  
Although the veteran has reported that the right knee locks, 
none of the VA examinations or the VA and private treatment 
records document any episodes of locking in the knee.  The 
Board finds, therefore, that the veteran's assertions are not 
credible.  Madden, 123 F.3d at 1481.  In addition, the 
medical evidence does not reflect that the semilunar 
cartilage (meniscus) is dislocated.  The Board further finds, 
therefore, that the criteria for a 20 percent rating pursuant 
to Diagnostic Code 5258 are not met.  Accordingly, assignment 
of a disability rating under that Diagnostic Code is not 
warranted.  See also 38 C.F.R. § 4.31 [in every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met].  

Rating under Diagnostic Codes 5003, 5260 and 5261

An X-ray study of the right knee in June 1988 revealed mild 
or early degenerative changes.  The right knee disability 
can, therefore, be considered under the diagnostic codes 
pertaining to degenerative arthritis.  In accordance with 
Diagnostic Code 5003, degenerative arthritis is to be rated 
based on limitation of motion.  The normal range of motion of 
the knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

A disability rating in excess of 10 percent based on 
limitation of motion requires that flexion of the knee be 
limited to 30 degrees or that extension be limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  The VA examinations in October 1989, March 1991, and 
March 2000 revealed range of motion of the right knee of zero 
degrees of extension and 140, 130, and 130 degrees of 
flexion, respectively.  Flexion of the knee was limited to 
130 degrees in March 1991 and March 2000 due to pain.  The 
extensive VA and private treatment records do not disclose 
any range of motion studies of the knee.  

The evidence shows that the range of motion of the veteran's 
right knee, including any limitation of motion due to pain, 
is not limited to 30 degrees of flexion or 15 degrees of 
extension.  Even with consideration of complaints of pain the 
veteran can flex and extend his right knee beyond the ranges 
contemplated for an evaluation in excess of 10 percent.  See 
DeLuca, 8 Vet. App. at 202.  The Board finds, therefore, that 
entitlement to a disability rating in excess of 10 percent 
based on limitation of motion is not warranted.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  A 
10 percent rating is currently in effect for the right knee 
disorder under Diagnostic Code 5259.  The Board finds, 
therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).


DeLuca considerations

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See DeLuca, supra; see also Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The medical evidence shows that the right knee disability is 
manifested by pain and limited strength, speed, coordination, 
and endurance of the joint.  Diagnostic Code 5259, under 
which the right knee disorder is rated, is not based solely 
on limitation of motion and incorporates all of the 
functional limitations imposed by the disability, in that a 
10 percent rating applies if the disorder is "symptomatic."  
Furthermore, the 10 percent rating that has been assigned is 
the maximum rating available under Diagnostic Code 5259.  See 
Spencer v. West, 13 Vet. App. 376 (2000).  

In rating the right knee disability under Diagnostic Code 
5259, the RO continued a parallel citation to Diagnostic Code 
5257.  The rating criteria for Diagnostic Code 5257 are not 
limited to range of motion, and also incorporate all of the 
manifestations of a knee disability.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  Because the evidence does not show 
that the right knee disability is manifested by any 
instability or subluxation, the Board finds that the 
functional limitations imposed by the right knee disability 
are appropriately compensated by the 10 percent rating that 
has been assigned under Diagnostic Code 5259.

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2001).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show that 
the limited motion of the right knee meets the criteria for 
the minimum evaluation under Diagnostic Codes 5260 or 5261.  
The Board finds, therefore, that separate ratings are not 
warranted.

A disability rating equal to the minimum compensable rating 
for the joint, which is 10 percent, has been assigned under 
Diagnostic Code 5259.  The consideration of an increased 
rating based on the provisions of 38 C.F.R. § 4.59 is not 
warranted, since the veteran is in receipt of the minimum 
compensable evaluation for arthritis of the knee.  

In short, the Board has concluded that since the 
manifestations of degenerative disease in the veteran's right 
knee do not involve identifiable pathology which is separate 
and distinct from that which is currently rated as being 10 
percent disabling under Diagnostic Code 5259, a separate 
disability rating for arthritis would constitute prohibited 
pyramiding under 38 C.F.R. § 4.14 (2001). 

Conclusion

For reasons and bases which have been expressed above, the 
Board has determined that a preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating in excess of 10 percent for status post removal of a 
mediopatellar plica, right knee.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to an effective date prior to September 16, 
1991 for the assignment of a 60 percent disability rating for 
low back syndrome, status post laminectomy.

3.  Entitlement to an effective date prior to September 16, 
1991 for the assignment of a total disability rating based on 
individual unemployability.

Relevant law and regulations

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

Effective dates of awards

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

Rating criteria for low back disability

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a.

The Board notes that the rating criteria for intervertebral 
disc syndrome are being revised.  See Schedule for Rating 
Disabilities, Intervertebral Disc Syndrome, 67 Fed. Reg. 
54,345 (Aug. 22, 2002).  The changes to the regulation are 
not effective until September 23, 2002.  The revised rating 
criteria cannot be considered in determining whether the 
criteria for a 60 percent rating were met prior to September 
16, 1991.  See VAOPGCPREC 3-2000 [the retroactive reach of a 
revised regulation  can be no earlier than the effective date 
of that change, and that the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change].

Total ratings

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b).

Analysis

Effective date for 60 Percent Rating for Low Back Syndrome

The 60 percent rating for the veteran's low back disability 
has been made effective as of September 16, 1991 based upon a 
medical report of that date which showed severe low back pain 
with marked limitation of motion and radiation down the left 
lower extremity.

As previously stated, the veteran contends that he is 
entitled to an effective date in June 1989 for the 60 percent 
rating for the low back disability.  The evidence shows that 
he submitted a statement on June 23, 1989 that constitutes a 
claim for an increased rating in accordance with 38 C.F.R. 
§ 3.155(c).  He is, therefore, potentially entitled to an 
effective date as early as June 1988, depending on when it is 
factually ascertainable that the criteria for the 60 percent 
rating were initially met.  See 38 C.F.R. § 3.400(o).

In its January 1990 rating decision, the RO assigned a 
40 percent disability rating for the low back disorder 
effective June 23, 1989, which was the date of the veteran's 
claim of entitlement to an increased disability rating.  The 
effective date  was based primarily on the results of the 
October 1989 VA orthopedic examination.  In the October 2000 
rating decision which increased the assigned disability 
rating from 40 to 60 percent, the RO relied on the September 
16, 1991 medical report referred to above and found that the 
medical evidence dated prior to September 16, 1991 did not 
indicate that the criteria for the 60 percent rating were 
met, in that the prior evidence did not show the presence of 
sciatic neuropathy.  

The pre September 16, 1991 evidence included VA and private 
treatment records and the report of the October 1989 and 
March 1991 VA examinations.  A myelogram and computerized 
tomography (CT) scan were performed in July 1988, which 
showed normal nerve roots.  The veteran underwent a nerve 
conduction study in September 1988, which disclosed no 
evidence of radiculopathy in the lower extremities.  The 
report of a January 1989 orthopedic examination by D.L.S., 
M.D., shows that the physical examination did not reveal 
evidence of radiculopathy resulting from the low back 
disorder.  The veteran reported reduced sensation in the 
lower extremities, but Dr. S. noted that the veteran withdrew 
when pinpricked, indicating that he had sensation in the 
lower extremities.  During the October 1989 VA examination, 
the straight-leg raising and Lasegue's tests were negative.  
The veteran underwent a neurological evaluation in July 1990, 
as the result of which the neurologist determined that there 
were no clinical signs of radiculopathy.  The VA examiner in 
March 1991 did not describe any clinical findings as 
indicative of radiculopathy.

Medical records obtained from the Social Security 
Administration include a December 1988 treatment record from 
an unknown source in which the medical care provider entered 
an assessment of "radiculopathy."  The treatment record does 
not indicate that the medical care provider examined the back 
or lower extremities, nor did the provider describe any 
clinical findings to support the assessment of 
"radiculopathy."  The Board finds, therefore, that the 
December 1988 treatment record is of low probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board 
need not accept a medical opinion that is not supported by 
any clinical findings].

On September 16, 1991, the veteran underwent a VA 
neurological evaluation.  The examining neurologist stated 
that the veteran's medical chart was not available. 
Examination disclosed a very decreased left ankle jerk and 
reduced sensation in the left lower extremity in the L5 
distribution, which the neurologist diagnosed as L5 
radiculopathy.  As noted above, this report was the basis for 
the currently assigned effective date.  

The examining VA neurologist stated that the disorder was 
probably unchanged since 1983, when the veteran underwent a 
lumbar laminectomy in service.  However, that assessment made 
without review of the veteran's medical records and was 
evidently based on statements made by the veteran himself.  
Given the negative neurological findings documented in 
numerous medical records prior to September 1991, the Board 
finds that the neurologist's opinion is not probative of 
radiculopathy having existed since 1983.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) [a medical opinion that is 
based on the veteran's recitation of medical history, and not 
his documented history, is not probative].

In summary, based on a review of the record, the Board 
concludes that a preponderance of the medical evidence 
indicates that the veteran's low back disorder was not 
manifested by sciatic neuropathy prior to September 16, 1991.  
That date is the first date on which it is factually 
ascertainable that the criteria for the 60 percent rating 
were met.  

It appears that the veteran is contending that his back 
disability was actually at the 60 percent level prior to 
September 19, 1991.  As discussed in detail above, however, 
the medical records prior to that time do not so indicate.  
Moreover, the law and regulations make it clear that the 
assignment of an effective date for an increased disability 
rating is based on evidence indicating that it was factually 
ascertainable that an increase in disability took place.  In 
this case, the date on which it was factually ascertainable 
than an increase in low back disability took place was the 
September 19, 1991 medical report.  The preponderance of the 
evidence is, therefore, against the claim to establish 
entitlement to an effective date prior to September 16, 1991 
for the assignment of the 60 percent rating for low back 
syndrome, status post laminectomy.

Effective date for a total rating based on individual 
unemployability

The RO assigned the same effective date, September 19, 1991, 
for the total rating based in individual unemployability, 
based on the assignment of the 60 percent rating for the back 
disability on that date.  The veteran contends that he is 
entitled to an effective date in June 1989 for the assignment 
of the total rating based on individual unemployability 
(TDIU), based on the fact that he was unemployed since before 
that time.  

The veteran did not make any reference to unemployability in 
his June 1989 claim.  
Although VA is obligated to liberally interpret 
communications from veterans, see EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991), there is nothing in his June 23, 1989 
communication which can be interpreted as a claim for TDIU.

In his January 1991 notice of disagreement with the 
40 percent rating assigned for the low back disorder, the 
veteran asserted that the low back disorder had resulted in 
him being unemployable.  His January 1991 notice of 
disagreement, therefore, constitutes a valid claim for TDIU.  
See 38 C.F.R. § 3.155(c).    

The Board has reviewed the VA treatment records dated prior 
to January 1991, and the private treatment records received 
by VA prior to January 1991, and finds no reference that can 
be construed as a claim for a total rating based on 
unemployability pursuant to 38 C.F.R. § 3.157.  See Servello 
v. Derwinski, 3 Vet. App. 196, 200 (1992).  Entitlement to an 
earlier effective date is, therefore, precluded as a matter 
of law.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995) 
[an earlier effective date cannot be granted in the absence 
of statutory authority, which requires the filing of a 
claim).]

The veteran has asserted that he has been unemployable due to 
his service-connected disabilities since at least 1987.  In 
support of his claim he submitted documents from the Social 
Security Administration (SSA) showing that in April 1992 the 
Appeals Council of that agency found that he qualified for 
disability benefits with an onset date of June 1, 1985.  That 
determination was based on a February 1992 opinion from an 
agency medical advisor.  The medical advisor found that the 
veteran met the requirements for disability benefits from 
January 1982 to July 1991.  In describing the medical 
evidence that she relied on in making that finding, however, 
the advisor referenced a July 1986 medical examination, which 
revealed full range of motion of the lumbar spine, no muscle 
spasm, and no neurological or motor deficit.  She 
characterized this examination report as showing no objective 
signs of disability.  The agency medical advisor did not cite 
to any evidence between July 1986 and January 1989.  She 
referenced the January 1989 orthopedic evaluation as showing 
limited motion and decreased sensation in the lower 
extremities, but relied primarily on the September 16, 1991 
VA neurological evaluation as showing progressive disability 
with marked limitation of motion and radiculopathy.  

Although SSA determinations regarding unemployability and 
disability may be relevant in VA disability determinations, 
they are not binding on VA.  Pierce v. West, No. 97-7067 
(Fed. Cir. Mar. 16, 1998) [unpublished decision].  While the 
determination of the SSA is evidence in support of the 
veteran's claim, SSA administrative decisions, including its 
factual conclusions, are not necessarily binding on VA or the 
Board.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991).  In this case, for reasons stated above, the Board 
does not find that the SSA determination is persuasive.  

In referencing the medical advisor's opinion, the SSA Appeals 
Council indicated that the medical advisor had found that the 
veteran met the requirements for disability benefits due to 
persistent and progressive low back pain and neuropathy that 
would impose significant physical limitations and preclude 
sustained work activity.  As shown above, however, the 
medical evidence prior to September 16, 1991, did not 
disclose objective evidence of neuropathy.  In addition, the 
orthopedist conducting the examination in July 1986 found 
that the veteran was able to be gainfully employed, although 
he could not perform prolonged sitting or standing or heavy 
lifting.  The Board finds, therefore, that the determination 
by the Appeals Council that the veteran was unable to perform 
substantially gainful activity as of June 1, 1985, is in 
conflict with the underlying evidence and is not credible.  
See Godfrey v. Brown, 7 Vet. App. 398, 407 (1995).

The Board notes that the medical evidence documents multiple 
references by medical care providers, including psychological 
testing while in service, to a significant psychological 
overlay to the veteran's complaints.  His assertions of being 
unable to secure or follow a substantially gainful occupation 
since at least 1987 are not supported by any objective 
evidence.  As shown above, the findings made by the Social 
Security Administration are not credible, and are not, 
therefore, probative.  There is no objective evidence showing 
that he was unable to secure to follow a substantially 
gainful occupation prior to September 16, 1991.  

The veteran's VA physician in September 1997 noted that he 
had refused employment due to his multiple physical 
complaints, but did not indicate that the veteran was unable 
to follow substantially gainful employment.  In February 1988 
the veteran's VA physician recommended that he not take a job 
requiring bending, lifting, or stooping, etc., but did not 
find that he was unable to follow substantially gainful 
employment.  A May 1988 VA treatment record indicates that 
the veteran was ambivalent about trying to work.  His 
physician advised him that such action would not be wise, 
given his previous problems, but the physician had no 
objection to him trying to work.

As noted by the RO, the veteran first met the percentage 
requirements of 38 C.F.R. § 4.16(a) on September 16, 1991, 
when his low back disability was increased from 40 to 
60 percent.  His service-connected disabilities at that time 
included the low back disability, rated at 60 percent, and 
the right knee disability, rated at 10 percent.  The RO has 
established an effective date of September 16, 1991 for the 
assignment of the total rating based on individual 
unemployability.  There is no objective evidence of record 
indicating that the veteran was precluded from securing and 
following a substantially gainful occupation due to his 
service-connected disabilities prior to September 16, 1991.  
The veteran's claim for TDIU was filed   
in January 1991.  The latter of the date of claim and the 
date entitlement arose was September 19, 1991.  That is the 
effective date for TDIU.  See 38 C.F.R. § 3.400.

The Board has determined, therefore, that the preponderance 
of the evidence is against the appeal to establish 
entitlement to an effective date prior to September 16, 1991 
for the assignment of the total disability rating based on 
individual unemployability.


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for status post removal of a mediopatellar plica, 
right knee, is denied.

An effective date prior to September 16, 1991 for the 
assignment of the 60 percent rating for low back syndrome, 
status post laminectomy, is denied.


An effective date prior to September 16, 1991 for the 
assignment of the total disability rating based on individual 
unemployability is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

